  Case 0:19-mj-06353-PMH Document 1 Entered on FLSD Docket 07/24/2019 Page 1 of 4
                                     AUSA CHASE
 AO 91(Rev.08/09) CriminalComplaint

                                      U NITED STATES D ISTRICT C OURT
                                                                   forthe
                                                        Southern DistrictofFlorida

                United StatesofAm erica                                    )
                                v                                          )           -'
               CARLOS LOYX HERRERA
                                            /
                                            <
                                                                           ) caseNo./
                                                                                    7) &3 f3 -//-se..zz'---
                                                                           )
                                                                           )
                         Defendantlv)

                                                        CRIM INAI,COM PLM NT

         1,the com plainantin thiscase,statethatthefollowing istrue to the bestofm y knowledgeand belief.
Onoraboutthedatets)of             July23,2919 -         in the county of
                                                           .-            . -   - -                             BrpFprd       -   .   in the
   @p-
     qmqrn     Districtof Frlqri4a andelsewhere ,thedefendantts)violated:
                -   --



           CodeSection                                                               OjfenseDescri
                                                                                                 ption
Ti
Setldi
    e 21,
      onsUnited
          841(a)Stat
                (1)aes
                     ndCode
                       841(à)(1)(A)             PossessionwiththelntenttoDistributeFiveHundred(500)Gramsormoreofa
                                                mixture orsubstance containing a detectable amountofMethamphetamine,its
                                                salts,isomers,orsaltsofits isomers.




         Thiscriminalcomplaintisbased on these facts'
                                                    .




         W Continuedonthcattached sheet.
                                                                                            /
                                                                                            t
                                                                                         ('
                                                                                                 Complainant'
                                                                                                            ssignature

                                                                                         f-ry@tpt-4soqnnprs'
                                                                                                 -         ,De,
                                                                                                              ASpecigll.gent .-
                                                                                                                             .

                                                                                                     Printed nameand title

Sworn to beforem eand signed in my presence.


Date:          97/B 1/:1i   .

                                                                                                       Judge'
                                                                                                            ssignature

City andstate:                      Fgrtjypderd@lv,Flgri$p
                                                    w      .    -   --               PATRICK-M,Nt@-
                                                                                                  T;W W MAGISTV TE JUDQE
                                                                                                  --                                   -
                                                                                                  erinteànametzrl:tule
Case 0:19-mj-06353-PMH Document 1 Entered on FLSD Docket 07/24/2019 Page 2 of 4


                           AFFIDAVIT IN SUPPORT QF CRIMINAL CQMPLAINT

       1,CrystalConnors,beingdulyswom,herebystate asfoll
                                                       ows:

       Iam aSpecialAgentoftheDrugEnforcementAdministration(?DEA'
                                                               ')assignedtotheMiamiFieldDivisi
                                                                                             on.
Assuch,Iam aninvesti
                   gati
                      veorIaw enforcementofficerofthe United Stateswithinthe meaningofTitle 18,Uni
                                                                                                 tet

States Code,Section 2510(7),thatis,an offi
                                         cerofthe United States who is empowered by law to conduct
investigationsofandtomakearrestsforoffensesenumeratedinTitle18,UnitedStatesCode,Section2516(1).I
havebeenaSpecialAgentwithDEA sinceNovember2012.lhavebeenassignedtothe MiamiFieldDivi
                                                                                   sionsince

January2013.Ihave speciali
                         zed in investigations involving narcoti
                                                               cstrafficking and money Iaundering. Ihave

receivedtraining aboutnarcoticstraffi
                                    ckingant moneyIaunderingfrom the DEA andhavebeenpersonallyinvolved

ininvestigationsconceming the possessionanddistributionofcontroll
                                                                et substances,aswellasmethods used to

financedrug transactionsandIaunderdrugproceeds.

2,     Isubmitthis affidavitbaset on information known to me personally from the investigation,as wellas

informationobtained from otherswho weredirectlyinvolved inthe matterorhave personalknowledgeofthefacts

herein.The affidavittoes notinclude aIIthe information known to me,butonlyinformati
                                                                                  on sufficientto establish

probabl
      ecauseforthearrestofCarlosLOYA-HERRERA(LOYA-HERRERA)forviolationsofTitle21,UnitedStates
Code,Sections841(a)(1)and841(b)(1)(A),relatingtopossessionwiththeintenttodistribute500gramsormoreof
a mixture orsubstance containing a detectabl
                                           e amountofmethamphetamine,its salts,isomers,orsalts ofits

isomers.

       Duringthe month ofMay 2019,a Confidentiallnformant(CI)provided youraffiantwiththetelephone
numberofa Colorado based methamphetamine and heroin traffickerthatthe C1knew onl
                                                                               y as 'Carlos,''later

itenti
     fied as LOYA-HERRERA.The CIand LOYA-HERRERA negotiated bytelephone aboutthe CIpurchasing

largequanti
          tiesofcrystalmethamphetamineandheroinfrom LOYA-HERRERA.

       During the weekofJune 10,2019,LOYA-HERRERA told the C1thathe wastravelling from Colorado to
South Fbri
         datodeliverkilogram amountsofmethamphetamine andherointothe C1.OnoraboutJune 15, 2019,

                                              Page 1 of3
Case 0:19-mj-06353-PMH Document 1 Entered on FLSD Docket 07/24/2019 Page 3 of 4


 LOYA-HERRERAmetwi
                 ththeCIandanundercoverdetective(UC)inTamarac,BrowardCounty,Fl
                                                                             oridatodiscuss
 the pending methamphetamine/heroin transaction. Duringthisaudio/video recorded meeting,LOYA-HERRERA

 advisedthatO uri
                erswerecurrentl
                              ydrivingtoSouthFloridawi
                                                     th 10poundsofcrystalmethamphetamineantone

 (1)kilogram ofheroinandwouldbearrkingsx n.ThisIoadofnarcoticsneverarrived.LOYA-HERRERA saithe
 wasreturninghometoCdorado,butwoul
                                 d returninthenearfuturetocondud thetransadion.

 5.     DuringtheweekofJuly15,2019,LOYA-HERRERA informed theCIbytelephonethathe hat1ûpounts

 ofcrystalmethamphetamineandwascurrentlyenroutefrom ColoradntoSouthFloridatomakethedelivery.The

 ClandLOYA-HERRERA cametcanagreementthattheCIwouldpay$7,000perpoundofmethamphetami
                                                                                 nefor
 atotalpurchasepriceof$70,000.LOYA-HERRERA saidhewouldbeinSouthFloridaareaonJul
                                                                              y22,2019.The
 CIantLOYA-HERRERA agreedtocondud thetransactiononJul
                                                    y22,2019.

 6.   0noraboutJuly23,2019,the Clinformed LOYA-HERRERA thattheUC wouldhandl
                                                                          ethe lo-poundcrystal

 methamphetaminetransactionontheCl'sbehal
                                        f.0nthemomingofJuly22,2019,theUC calledLOYA-HERRERA
 regardingthe pending transacti
                              on. During thi
                                           s recorded conversati
                                                               on,LOYA-HERRERA and the UC agreed to

 conductthetransacti
                   onIaterthatday.Onthissame date,theUC textedLOYA-HERRERA themeeting bcationof

 theElBalconDeLasAmericasrestaurantlocatedat110û1WestSunriseBoulevard,Plantation,BrowardCounty,

 Florida. LOYA-HERRERA arrivedasscheduledandmetwi
                                                ththe UC outsideofthe restaurant.During thisaudi
                                                                                               o

 andvideorecordetmeeting,LOYA-HERRERA sai
                                        t he hadthemethamphetaminewithhim andthati
                                                                                 twasl
                                                                                     ocated

 inhisvehicle.The UC antLOYA-HERRERA walkedtothe DodgeRam thatLOYA-HERRERA had driventothe

 restaurant.LOYA-HERRERAopenedtherearpassengersidedoorantshowedtheUC one(1)pl
                                                                            asticwrapped
 package ofcrystalmethamphetaminethatwasconcealed ina compartmentonthe rearpassengerfborboard.

 LOYA-HERRERA andtheUC walkettothereardri
                                        ver'ssidetooroftheDndgeRam andLOYA-HERREM showed

 theUCthree(3)moreplasticwrappedpackagesofcrystalmethamphetaminethatwereconceal
                                                                              edinacompadment
 on the reardrker'ssite floorboard. A shod time Iater,the UC gave the prearranged arrestsignaland LOYA-

 HERRERAwastakenintocustodywithoutinci
                                     dent.Thefour(4)pl
                                                     asticwrappedpackagesrecoveredhom LOYA-

                                             Page 2 of3
Case 0:19-mj-06353-PMH Document 1 Entered on FLSD Docket 07/24/2019 Page 4 of 4


 HERRERA'SDodgeRam feldtestedpositivefcrmethamphetami
                                                    neandweighedapproximatelynine(9)pounds.
       AqerbeingadvisedofhisMioadarightsandwaivingthesamebysigningawrittenform,LOYA-HERRERA

 gavea recorded statementandadmittedtodeliveringwhathe knew to be methamphetamineto the UC. LOYA-
 HERRERA fudheradmittedthatbymaking thisdelivel hewould have satisfi
                                                                   ed an outstanding personaldebtof

 $2,000thatheowedtoanindividual.
 2-     Baset on the above information ant facts,youra#i
                                                       antsubmitsthere is probabl
                                                                                e cause to believe that
 CarlosLOYA-HERRERA tidknowinglyandintentbnallypossesswi
                                                       ththeintenttodistribute500gramsormoreof

 a mi
    xtufe orsubstance containing a detectabl
                                           e amountofmethamphetamine,itssalts,isomers,orsalts ofits

 i
 somers,inviolationofTi
                      tle21,UnitedStatesCode,Sections841(a)(1)and841(b)(1)(A).
        FURTHER YOUR AFFIANT SAYETH NAUGHT.


                                                    CRYSTALJ.CONNORS
                                                    SPECIALAGENT
                                                    DRUG ENFORCEMENTADMINISTRATION

 Subscribedantswom tobeforemethis24rddayofJuly,2û19.
            t*
            ?'
           ;f .


 PATRICK M.HUNT
 UNITED STATES MAGISTRATE JUDGE




                                              Page 3 of3
